



SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release (“Agreement”) is made by and between
Selwyn Mould (“Executive”) and Aqua Metals, Inc., a Delaware corporation, (the
“Company”) (collectively referred to as the “Parties” or individually referred
to as a “Party”).


RECITALS


WHEREAS, Executive was employed by the Company in the capacity as Chief
Operating Officer;


WHEREAS, Executive signed a Confidential Information, Non-Disclosure, and Trade
Secrets Agreement with the Company on August 1, 2014 (the “Confidentiality
Agreement”);


WHEREAS, the Parties hereto previously entered into an Executive Employment
Agreement dated January 15, 2015, (the “Executive Employment Agreement”) and
Amendment No. 1 to the Executive Employment Agreement dated July 8, 2016 (the
“Amendment”);
WHEREAS, the Company and Executive have entered into an Incentive Stock Option
Agreement, dated January 8, 2016, granting Executive the option to purchase
shares of the Company’s common stock, $0.001 par value (“Common Stock “),
subject to the terms and conditions of the Company’s 2014 Stock Incentive Plan
(“2014 Plan”) and the Incentive Stock Option Agreement (collectively the “Stock
Agreements”);


WHEREAS, the Company and Executive mutually agreed to end Executive’s employment
with the Company, without cause, as defined in the Executive Employment
Agreement and the Amendment, effective November 19, 2018 (the “Termination
Date”); and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.Consideration. Pursuant to Paragraph 4.5 of the Amendment, in consideration
for the Executive’s execution of, non-revocation of, and compliance with this
Agreement, including the Executive’s waiver and release of claims in Paragraph
5, the Employer agrees to provide the following benefits,


a.Payment.
1.
Cash: A cash severance payment equal to One Hundred Thousand Dollars and No
Cents ($100,000.00), less all relevant taxes and other withholdings. The payment
will be made in six (6) installments in accordance with the Company’s regular
payroll practices commencing with the first regularly scheduled pay date that
occurs after the Effective Date.

2.
Issuance of Restricted Stock Units: The Company hereby grants to Executive an
award of Restricted Stock Units (RSUs) for the number of shares of the Company’s
Common Stock as follows:

a.
Starting on the first business day of March 2019, and occurring on the first
business day of each month for the next twenty (20) months thereafter (21 months
in total), and conditioned on Executive’s continued compliance with this
Agreement, the Company will issue Executive, no later than the fourth business
day of the respective month, a number of shares (“Shares”) of Common Stock of
the Company equal to $33,333 divided by the volume-weighted average price (VWAP)
of the Company’s Common Stock over the twenty (20) trading days preceding the
first business day of the respective month.

b.
The Shares will be issued pursuant to the 2014 Plan and deposited in Executive’s
trading account available for trading on or before the fourth business day of
the respective month.

c.
In lieu of issuing the Shares for any month, the Company may, at its option, pay
Executive $33,333.

3.
COBRA: The Company shall reimburse Executive for the payments Executive makes
for COBRA coverage for a period of twenty-four (24) months, or until Executive
has obtained full replacement health insurance reimbursement elsewhere,
whichever occurs first, provided Executive timely elects and pays for
continuation coverage pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), within the time period prescribed pursuant to
COBRA. If Executive’s other replacement health insurance ceases during the
twenty-four (24) month period, Executive will be eligible to receive COBRA
reimbursements from Company through the end of the 24-month period. COBRA
reimbursements shall be made by the Company to Executive consistent with the
Company’s normal expense reimbursement policy, provided that Executive submits
documentation to the Company substantiating his/her payments for COBRA coverage.

4.
INDEMNIFICATION: The Parties agree that the Indemnification Agreement dated May
5, 2015 (“Indemnification Agreement”) between Executive and the Company shall
survive the execution of this Agreement and shall not be terminated, modified,
waived, or otherwise effected by this Agreement of any of the terms set forth
herein.



2.Stock. The Parties agree that for purposes of determining the number of shares
of the Company’s common stock that Executive is entitled to purchase from the
Company, all options granted to him under the Incentive Stock Option Agreement
shall vest and become immediately exercisable. Executive acknowledges that as of
the Termination Date, Executive will have vested in 22,248 options. The exercise
of Executive’s vested options and shares shall continue to be governed by the
terms and conditions of the Company’s Stock Agreements.


3.Benefits. Executive’s health insurance benefits shall cease on the last day of
November 2018, subject to Executive’s right to continue his health insurance
under COBRA. Executive’s participation in all benefits and incidents of
employment, including, but not limited to, the accrual of bonuses, vacation, and
paid time off, ceased as of the Termination Date.


4.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Executive.


5.Release of Claims by Executive. Executive agrees that the foregoing
consideration represents settlement in full of all outstanding obligations owed
to Executive by the Company and its current and former officers, directors,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries, and predecessor and successor corporations and assigns
(collectively, the “Releasees”). Executive, on his own behalf and on behalf of
his respective heirs, family members, executors, agents, and assigns, hereby and
forever releases the Releasees from, and agrees not to sue concerning, or in any
manner to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, demand, or cause of action relating to any matters of any kind,
whether presently known or unknown, suspected or unsuspected, that Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date of this
Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;


b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Executive
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Sarbanes-Oxley Act of
2002; the Immigration Control and Reform Act; the California Family Rights Act;
the California Labor Code; the California Workers’ Compensation Act; and the
California Fair Employment and Housing Act;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released.


EXECUTIVE FURTHER AGREES, EXCEPT TO ENFORCE THE TERMS OF THE AGREEMENT AND
SUBJECT TO THE RIGHTS ENUMERATED IN PARAGRAPH 6, TO WAIVE ANY RIGHT TO RECOVER
FRONT PAY, BACK PAY, LIQUIDATED DAMAGES, PUNITIVE DAMAGES, COMPENSATORY DAMAGES,
AND ATTORNEYS’ FEES IN ANY SUIT, COMPLAINT, CHARGE, OR OTHER PROCEEDING FILED BY
EXECUTIVE OR ANYONE ELSE ON EXECUTIVE’S BEHALF.


6.Protected Rights. NOTWITHSTANDING THE ABOVE, BY SIGNING THIS AGREEMENT,
EXECUTIVE DOES NOT RELEASE AND DISCHARGE: (A) ANY VESTED RIGHT THAT THE
EXECUTIVE MAY HAVE UNDER THE TERMS OF ANY PROFIT-SHARING, RETIREMENT, OR SIMILAR
EMPLOYEE WELFARE BENEFIT PLAN ADMINISTRATED BY THE COMPANY; (B) ANY CLAIMS THAT
ARE NOT PERMITTED TO BE WAIVED OR RELEASED UNDER APPLICABLE LAW, INCLUDING BUT
NOT LIMITED TO, THE RIGHT TO FILE A CHARGE WITH OR PARTICIPATE IN AN
INVESTIGATION BY THE EEOC, CLAIMS FOR WORKERS’ COMPENSATION, AND CLAIMS FOR
UNEMPLOYMENT COMPENSATION; (C) ANY CLAIM FOR BREACH OF THIS AGREEMENT OR TO
CHALLENGE ITS VALIDITY UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT (“ADEA”);
(D) ANY CLAIMS ARISING AFTER THE DATE ON WHICH EXECUTIVE SIGNS THIS AGREEMENT;
AND E) ANY OF EXECUTIVE’S UNDER THE INDEMNIFICATION AGREEMENT. NOR IS THIS
AGREEMENT INTENDED IN ANY WAY TO LIMIT EXECUTIVE’S RIGHT OR ABILITY TO: (A)
BRING A LAWSUIT AGAINST THE COMPANY TO ENFORCE THE COMPANY’S OBLIGATIONS UNDER
THIS AGREEMENT; (B) MAKE ANY DISCLOSURE OF INFORMATION REQUIRED BY LAW; (C)
REPORT A POSSIBLE VIOLATION OF ANY FEDERAL LAW OR REGULATION TO ANY GOVERNMENT
AGENCY OR ENTITY INCLUDING BUT NOT LIMITED TO THE EEOC, THE NATIONAL LABOR
RELATIONS BOARD (“NLRB”), THE DEPARTMENT OF JUSTICE (“DOJ”), THE SECURITIES AND
EXCHANGE COMMISSION (“SEC”), CONGRESS, AND ANY AGENCY INSPECTOR GENERAL, OR
MAKING DISCLOSURES THAT ARE PROTECTED UNDER THE WHISTLEBLOWER PROVISIONS OF ANY
LAW; (D) INITIATE, PROVIDE INFORMATION TO, TESTIFY AT, PARTICIPATE, OR OTHERWISE
ASSIST, IN ANY INVESTIGATION OR PROCEEDING BROUGHT BY ANY FEDERAL REGULATORY OR
LAW ENFORCEMENT AGENCY OR LEGISLATIVE BODY, SUCH AS THE EEOC AND SEC, ANY
SELF-REGULATORY ORGANIZATION, OR THE COMPANY’S LEGAL, COMPLIANCE, OR HUMAN
RESOURCES OFFICERS RELATING TO AN ALLEGED VIOLATION OF ANY FEDERAL, STATE, OR
MUNICIPAL LAW; OR (E) RESPOND TO ANY INQUIRY FROM SUCH AUTHORITY, INCLUDING AN
INQUIRY ABOUT THE EXISTENCE OF THIS AGREEMENT OR ITS UNDERLYING FACTS. THIS
AGREEMENT DOES NOT REQUIRE THE EXECUTIVE TO NOTIFY THE COMPANY OF ANY SUCH
COMMUNICATIONS OR INQUIRY DESCRIBED IN THIS SECTION OF THE AGREEMENT.


7.No Pending Claims or Assignments. Executive represents and warrants that there
are no claims, charges, lawsuits, or any similar matters of any kind filed by
him or on his behalf or for his benefit currently pending against the Company or
the Releasees, or any of them, in any forum whatsoever, including, without
limitation, in any state or federal court, or before any before any federal,
state, or local administrative agency, board or governing body. Executive also
represents and warrants that there has been no assignment or other transfer of
any interest in any claim he may have against the Company or any Releasee, and
Executive agrees to indemnify and hold them and each of them, harmless from any
liability, claims, demands, damages, costs, expenses, and attorneys’ fees
incurred by them or any of them, as a result of any person asserting any such
assignment or transfer. This indemnity shall not require payment as a condition
precedent to recover by the Company or any Releasee against Executive under this
indemnity.


8.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 ("ADEA"), and that this waiver and release is knowing and
voluntary. Executive agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Executive acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Executive was already
entitled. Executive further acknowledges that he has been advised by this
writing that: (a) he should consult with an attorney prior to executing this
Agreement; (b) he has twenty-one (21) days within which to consider this
Agreement; (c) he has seven (7) days following his execution of this Agreement
to revoke this Agreement; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes Executive from challenging or seeking a determination in good faith of
the validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Executive signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Executive hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement. Executive acknowledges and understands
that revocation must be accomplished by a written notification to the person
executing this Agreement on the Company’s behalf that is received prior to the
Effective Date. The parties agree that changes, whether material or immaterial,
do not restart the running of the 21-day period.


9.California Civil Code Section 1542. Executive acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Executive, being aware of said code section, agrees to expressly waive any
rights he may have thereunder, as well as under any other statute or common law
principles of similar effect.


10.No Pending or Future Lawsuits. Excluding those matters permitted under
“Protected Rights” above, Executive agrees and covenants not to file any suit,
charge, or complaint against the Company or any Releasees in any court or
administrative agency, with regard to any claim, demand, liability or obligation
arising out of Executive’s employment and/or other service with the Company, the
termination of Executive’s positions as described in this Agreement, or the
cessation of Executive’s employment and/or other service with the Company.
Executive further represents that no claims, complaints, charges, or other
proceedings are pending in any court, administrative agency, commission or other
forum relating directly or indirectly to Executive’s employment and/or other
service with, or separation from, the Company.


11.Release of Claims by Company. Company agrees that in exchange for the
covenants provided by Executive herein, such consideration represents settlement
in full of all outstanding obligations owed to Company by the Executive (the
“Releasee”). Company, on his own behalf, hereby and forever releases the
Releasee from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Company may possess against the Releasee
arising from any omissions, acts, facts, or damages that have occurred up until
and including the Effective Date of this Agreement, including, without
limitation: any and all claims relating to or arising from Executive’s
employment relationship with the Company and the termination of that
relationship. The Company acknowledges that it has consulted with legal counsel
and is familiar with the provisions of California Civil Code Section 1542, a
statute that otherwise prohibits the release of unknown claims, which provides
as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Company, being aware of said code section, agrees to expressly waive any rights
it may have thereunder, as well as under any other statute or common law
principles of similar effect.




12.Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information, and
non-solicitation of Company employees. Executive’s signature below constitutes
his certification under penalty of perjury that he will make reasonable efforts
to, within ten (10) business days after the Effective Date return or destroy all
documents and other items provided to Executive by the Company, developed or
obtained by Executive in connection with his employment with the Company, or
otherwise belonging to the Company.


13.No Cooperation. Executive agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
he cannot provide counsel or assistance.


14.Non-Disparagement. Executive agrees that Executive will not in any way
disparage the name or reputation of the Company, including: (1) Executive agrees
not to make any derogatory or negative remarks about the Company; (2) Executive
agrees not to make any negative or derogatory remarks about the Releasees; and
(3) Executive agrees not to make any remarks about any disputes Executive has
had with the Company or the Releasees. The Company agrees that the Company and
its current and future executive officers and directors (its “Executive Officers
and Directors”), will not in any way disparage the name or reputation of the
Executive, including (1) the Company and its Executive Officers and Directors
agree not to make any derogatory or negative remarks about Executive; and (2)
the Company and its Executive Officers and Directors agree not to make any
remarks about any disputes they have had with the Executive.


15.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that upon receiving written notice of a
material breach of the Agreement from the Company and such breach is not cured
by Executive within three business days, or is not capable of being cured,
unless such breach constitutes a legal action by Executive asserting Protected
Rights defined hereing, or challenging or seeking a determination in good faith
of the validity of the waiver herein under the ADEA, or of any provision of the
Confidentiality Agreement shall entitle the Company immediately to cease
providing the consideration provided to Executive under this Agreement and to
obtain damages, except as provided by law.


16.No Admission of Liability. The Parties understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims. No action taken by the Parties hereto, either
previously or in connection with this Agreement, shall be deemed or construed to
be (a) an admission of the truth or falsity of any actual or potential claims or
(b) an acknowledgment or admission by the Parties of any fault or liability
whatsoever.
17.Non-Solicitation. During Executive’s employment with the Company, Executive
came into contact and became familiar with the Company’s employees, and learned
about their knowledge, skills, abilities, salaries, commissions, benefits, and
other matters with respect to such employees, all of which is not generally
known to the public but has been developed or compiled by the Company at its
great effort and expense. To that end, Executive Agrees that for a period of one
(1) year following his Termination Date, Executive shall not, on his own behalf
or on behalf of any other person, partnership, association, corporation, or
other entity, solicit, encourage, or in any manner induce any employee of the
Company to leave his or her employment with the Company for any reason.
18.Future Cooperation. The Parties agree that certain matters in which the
Executive has been involved during the Executive’s employment may need the
Executive’s cooperation with the Employer in the future including, but not
limited to, any assignments of intellectual property, and any and all other
matters that require his cooperation. Accordingly, following the Termination
Date, to the extent reasonably requested by the Company, the Executive shall
cooperate with the Employer in connection with such matters arising out of the
Executive’s service to the Employer, provided that the Employer shall make
reasonable efforts to minimize disruption of the Executive’s other activities.
During such time, Executive shall make himself reasonably available to the
Company, via e-mail, telephone, or in-person at mutually acceptable times, to
provide additional services and/or cooperate with the Company with respect to
business issues and other matters (the “Post-Termination Services”). Executive
will be compensated for the time he actually spends, if any, providing the
requested Post-Termination Services, if any, at an hour rate of $288 (pro-rated
for partial hours) (the “Consulting Fees”). Executive shall submit weekly
invoices to the Company for any Consulting Fees earned related to the
Post-Termination Services, which invoice shall set forth the dates and hours
that Executive actually provided Post-Termination Services at the request of an
authorized officer of the Company and the total Consulting Fees claimed for such
week. The Company shall pay any Consulting Fees earned by Executive within ten
(10) days of the date of receipt by the Company of Executive’s invoice therefor.
Executive and the Company agree that in furnishing any Post-Termination
Services, Executive will be acting as an independent contractor and, accordingly
Executive will have no authority to act on behalf of the Company (or any of its
affiliates) or bind the Company (or any of its affiliates). While providing
Post-Termination Services, if any, Executive will not be considered to have
employee status for federal or state tax purposes, for purposes of employee
benefit plans or other benefits applicable to the Company’s employees generally
or for any other purposes. While providing Post-Termination Services, if any,
the Company shall not pay any contributions to Social Security, unemployment
insurance, federal or state withholding taxes, or provide any other
contributions or benefits which might be expected in an employer-employee
relationship, and Executive expressly waives any right to such participation or
coverage. Executive agrees that Executive shall make such contributions and pay
applicable taxes, and hereby agrees to indemnify and hold harmless the Company
and all Releasees from and against any costs, fees, damages or penalties
assessed against the Company or any Releasees by virtue of Executive’s failure
to make such contributions or payments.


19.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


20.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA COUNTY, CALIFORNIA BEFORE
JUDICIAL ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE ARBITRATION
SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH ARBITRATION, AND
EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES AND EXPENSES;
PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND COSTS TO
THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES HEREBY AGREE TO
WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW BY
A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION WILL NOT PREVENT
EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER PROVISIONAL REMEDY)
FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE SUBJECT MATTER OF
THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS INCORPORATED HEREIN
BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT CONTAINED IN THIS
PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT BETWEEN THE PARTIES, THE
PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL GOVERN.


21.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on his behalf under the terms of this Agreement.
Executive agrees and understands that he is responsible for payment, if any, of
local, state, and/or federal taxes on the payments and any other consideration
provided hereunder by the Company and any penalties or assessments thereon.
Executive further agrees to indemnify and hold the Company harmless from any
claims, demands, deficiencies, penalties, interest, assessments, executions,
judgments, or recoveries by any government agency against the Company for any
amounts claimed due on account of (a) Executive’s failure to pay or delayed
payment of federal or state taxes, or (b) damages sustained by the Company by
reason of any such claims, including attorneys’ fees and costs.


22.Section 409A. The Parties intend that upon the Separation Date, Executive
will have a “separation from service” within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the final regulations
and official guidance thereunder (“Section 409A”). The provisions of this
Agreement and all compensation and benefits provided for under this Agreement
are intended to comply with Section 409A and any ambiguities herein will be
interpreted to so comply and/or be exempt from Section 409A. Each payment and
benefit to be paid or provided under this Agreement is intended to constitute a
series of separate payments for purposes of Section 1.409A-2(b)(2) of the
Treasury Regulations. The Company and Executive will work together in good faith
to consider either (i) amendments to this Agreement; or (ii) revisions to this
Agreement with respect to the payment of any awards, which are necessary or
appropriate to avoid imposition of any additional tax or income recognition
prior to the actual payment to Executive under Section 409A. In no event will
the Company reimburse Executive for any taxes that may be imposed on Executive
under Section 409A or any other provision of the Code with respect to any
payments or benefits Executive may receive from the Company under this Agreement
or under any other agreement or arrangement.


23.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.


24.No Representations. Executive represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Executive has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.


25.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


26.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


27.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company, with the
exception of the Confidentiality Agreement and the Stock Agreements, except as
modified herein.


28.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.


29.Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Executive consents to
personal and exclusive jurisdiction and venue in the State of California.


30.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by him within twenty one (21) days.  Each Party has seven
(7) days after that Party signs this Agreement to revoke it. This Agreement will
become effective on the eighth (8th) day after Executive signed this Agreement,
so long as it has been signed by the Parties and has not been revoked by either
Party before that date (the “Effective Date”).


31.Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.


32.Voluntary Execution of Agreement. Executive understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Executive acknowledges that:


(a)    he has read this Agreement;


(b)
he has been represented in the preparation, negotiation, and execution of this
Agreement by legal counsel of his own choice or has elected not to retain legal
counsel;



(c)
he understands the terms and consequences of this Agreement and of the releases
it contains; and



(d)    he is fully aware of the legal and binding effect of this Agreement.




IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




Selwyn Mould, an individual


Dated: _29 November, 2018    /s/ Selwyn Mould    
Selwyn Mould






Aqua Metals, Inc.


Dated: 3 December, 2018    By /s/ Steve Cotton    
Steve Cotton
President










Page 1 of 12

